J-S40038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    HERIBERTO PAGAN                             :
                                                :
                       Appellant                :   No. 1275 EDA 2019

              Appeal from the PCRA Order Entered April 22, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0310501-1996


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                            FILED SEPTEMBER 25, 2020

        Appellant, Heriberto Pagan, appeals from the order entered April 22,

2019, that dismissed his sixth petition filed under the Post Conviction Relief

Act (“PCRA”)1 without a hearing. We affirm.

        The current appeal stems from the 1996 killing and robbery of

Thomas Retaic.2          On    the    night    of   the   murder,   an   eyewitness,

George Retallick,3 described the perpetrator to police as a tall, skinny black or

Puerto Rican male who had exited 3033 Lee Street prior to approaching the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.
2 The victim’s name is alternatively spelled as “Retaic” or “Retiac” throughout
the certified record, but “Retaic” appears the most often in court documents.
3 This eyewitness’s name is alternatively spelled as “Retallick” or “Rettalick”
through the certified record, but “Retallick” appears the most often in court
documents.
J-S40038-20



victim. When a police officer knocked on the door of 3033 Lee Street, he

encountered Appellant and another young man and asked them to step

outside. Retallick then identified Appellant as the shooter.

      A jury convicted [A]ppellant of murder in the second-degree,
      robbery, and possession of an instrument of crime on
      November 18, 1996. The trial court sentenced [A]ppellant to
      serve life in prison for the second-degree murder conviction and
      two and one-half to five years’ imprisonment for the possession
      of an instrument of crime conviction. Appellant did not file a direct
      appeal.

      On December 14, 1998, [A]ppellant filed a pro se PCRA petition.
      The PCRA court appointed counsel for [A]ppellant, and his counsel
      filed an amended PCRA petition on December 7, 1999. Because
      [A]ppellant had filed his petition nearly one year after his
      judgment of sentence became final, the PCRA court dismissed it
      as untimely. Appellant did not appeal the order.

      On April 20, 2001, [A]ppellant filed a second pro se PCRA petition
      seeking to have his direct appeal rights reinstated nunc pro tunc.
      The PCRA court appointed counsel to represent [A]ppellant, and
      counsel filed an amended petition on July 9, 2002. Appellant’s
      counsel then supplemented the petition on May 21, 2003. As it
      had done with [A]ppellant’s first PCRA petition, the PCRA court
      dismissed his second petition as untimely. [A] timely appeal
      followed.

Commonwealth v. Pagan, No. 3751 EDA 2003, unpublished memorandum

at 1-2 (Pa. Super. filed July 20, 2004).

      After review, . . . this Court affirmed the PCRA court’s
      determination that Appellant’s PCRA petition was properly
      dismissed as it was untimely. Id.

      On September 24, 2007, Appellant filed a third PCRA petition. In
      this petition, Appellant . . . alleged that his trial counsel failed to
      file a direct appeal, but this time, he also asserted that the PCRA
      petition was timely due to after-discovered facts. The PCRA court
      ultimately reinstated Appellant’s direct appeal rights nunc pro
      tunc. [A] direct appeal followed.


                                       -2-
J-S40038-20



Commonwealth v Pagan, No. 2210 EDA 2009, unpublished memorandum

at 2 (Pa. Super. filed August 30, 2010). This Court concluded that “Appellant

failed to plead and prove any exception to the PCRA time bar” and that his

“direct appeal rights should not have been reinstated by the PCRA court”;

accordingly, it quashed the appeal. Id. at 1, 5. Appellant filed a petition for

allowance of appeal with the Supreme Court of Pennsylvania, which was

denied on December 7, 2010.

       On August 7, 2012, Appellant filed a fourth PCRA petition. On June 25,

2013, Appellant filed a motion for leave to amend his petition. For reasons

that are unclear in the record, no further action was taken. On March 11,

2016, Appellant filed a fifth PCRA petition, which the PCRA court dismissed on

September 25, 2017.

       On April 11, 2018, Appellant filed his sixth PCRA petition, in which he

concedes that his petition is untimely4 but “avers that he meets an exception
____________________________________________


4  Generally, a petition for relief under the PCRA, including a second or
subsequent petition, must be filed within one year of the date the judgment
of sentence is final, unless the petition alleges and the petitioner proves one
of the three exceptions to the time limitations for filing the petition set forth
in section 9545(b) of the statute:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or



                                           -3-
J-S40038-20



to the timeliness requirement based on newly discovered evidence.” PCRA

Petition, 4/11/2018, at 8 ¶ 22. He continues:

       23. [Appellant] has recently learned that on the night of the
       shooting, Francisco Febus confessed to shooting a man to
       Freddy Melendez. Mr. Melendez drove Febus to Sean Hough at
       Hough’s mother’s house, where Febus again confessed to shooting
       a man and asked to stay with Hough because he was on the run.

       24. Freddy Melendez and Sean Hough’s involvement was
       unknown to [Appellant] at the time of trial, as [Appellant] did not
       see Febus after hearing the gunshots and was previously unable
       to discover, by exercise of due diligence, Febus’s movements
       between leaving Lee Street and meeting with Linette Melendez[,
       Febus’s girlfriend].

       25. Had Febus’s confessions to Mr. Melendez and Mr. Hough,
       along with Febus’s consciousness of guilt through admitting he
       was on the run, been known at the time of trial, the results would
       have undoubtedly been different. . . .

       27. Had Febus returned to 3033 Lee Street after the shooting,
       instead of fleeing, and been escorted out of the residence by
       police, [Retallick] may have indeed identified Febus as the tall,
       skinny black or Puerto Rican male. . . .

       29. . . . [Mr.] Melendez . . . drove Febus to a mutual friend’s house.
       At the friend’s house, Febus admitted he killed a man and
       [Appellant] had been arrested for it.




____________________________________________


       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).



                                           -4-
J-S40038-20


Id. at 8-9 ¶¶ 22-25, 27, 29. Appellant does not plead why he was unable to

discover evidence of Febus’s interactions with Mr. Melendez and Mr. Hough

earlier. See generally id.

       On March 19, 2019, the PCRA court entered a notice of intent to dismiss

all claims without a hearing pursuant to Pa.R.Crim.P. 907, and, on April 22,

2019, it dismissed Appellant’s petition. On May 1, 2019, Appellant filed this

timely appeal.5

       Appellant now presents the following issue for our review:

       Did the PCRA [c]ourt err by dismissing [Appellant]’s petition
       without considering the entirety of [Appellant]’s newly discovered
       evidence proffer?

Appellant’s Brief at 2.

       “We review the denial of PCRA relief to decide whether the PCRA court’s

factual determinations are supported by the record and are free of legal error.”

Commonwealth v. Medina, 209 A.3d 992, 996 (Pa. Super. 2019) (quoting

Commonwealth v. Brown, 196 A.3d 130, 150 (Pa. 2018)).

       The timeliness of a PCRA petition is jurisdictional. Commonwealth v.

Hackett, 956 A.2d 978, 983 (Pa. 2008). In the current action, the PCRA court

concluded that it lacked jurisdiction over Appellant’s sixth PCRA petition,

finding that the petition was untimely and that the allegedly newly-discovered


____________________________________________


5 The PCRA court did not request and Appellant did not file a statement of
errors complained of on appeal. The PCRA court entered its opinion on
November 18, 2019.


                                           -5-
J-S40038-20


evidence proffered by Appellant was hearsay and cumulative, thereby failing

to satisfy an exception to the PCRA’s time bar. PCRA Court Opinion, dated

November 18, 2019, at 4-5.

      “The timeliness exception set forth in Section 9545(b)(1)(ii) requires a

petitioner to demonstrate he did not know the facts upon which he based his

petition and could not have learned those facts earlier by the exercise of due

diligence.”   Commonwealth v. Fennell, 180 A.3d 778, 782 (Pa. Super.

2018) (en banc) (citation omitted).       However, Appellant’s current PCRA

petition did not plead, let alone prove, that evidence of Febus’s movements

could not have been ascertained by the exercise of due diligence.           See

generally PCRA Petition, 4/11/2018.       The PCRA petition further does not

explain who Mr. Melendez and Mr. Hough are, how they know Appellant or

Febus, or why they are just coming forward with this evidence now -- over

two   decades   after   Appellant’s   conviction   –   even   though   Appellant

acknowledges that Mr. Melendez, at least, knew that Appellant had been

arrested for the crime shortly after it happened. Id. at 9 ¶ 29. As Appellant

has failed to explain who these witnesses are, how he found out about them,

or why they are coming forward now, he has failed to prove that he “could not

have learned those facts earlier by the exercise of due diligence.” Fennell,

180 A.3d at 782.

      Furthermore, any petition attempting to invoke the three exceptions to

the time limitations “shall be filed within 60 days of the date the claim could


                                      -6-
J-S40038-20


have been presented.” 42 Pa.C.S. § 9545(b)(2).6 According to Appellant’s

PCRA petition, he “has recently learned” of the “newly discovered evidence”

pleaded therein.      PCRA Petition, 4/11/2018, at 8 ¶¶ 22-23.         He does not

provide a more specific timeframe.             Consequently, Appellant has failed to

plead or to prove when he learned of these alleged new facts, and, ergo, he

has not fulfilled the statutory requirement that a PCRA petition invoking an

exception to the time bar must “be filed within 60 days of the date the claim

could have been presented.” 42 Pa.C.S. § 9545(b)(2).

       For the reasons give above, we affirm the denial of relief on Appellant’s

current petition, albeit on different grounds. Commonwealth v. Beatty, 207

A.3d 957, 964 (Pa. Super.) (citing Commonwealth v. Reese, 31 A.3d 708,

727 (Pa. Super. 2011) (en banc) (appellate court may affirm on any basis as

long as ultimate decision is correct)), appeal denied, 218 A.3d 850 (Pa. 2019).

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/25/20


____________________________________________


6 Section 9545(b)(2) was revised to allow one year from the date the claim
could have been presented, effective December 24, 2018. However, the 60-
day time limit remains applicable to Appellant’s petition, which was filed prior
to this amendment, on April 11, 2018.

                                           -7-